     Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 1 of 10


                                                                                                    4/1/2019 2:21 PM
                                           CAUSE NO.                    Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 32400299
                                                                                                       By: Joshua Hall
     MARITES DEGUZMAN 2019-231751                           ColiffiaaRICT COURT OF Filed: 4/1/2019            2:21 PM
          Plaintiff,

     v.                                                §       HARRIS COUNTY, TEXAS

     GEOVERA ADVANTAGE INSURANCE
     SERVICES, INC.
           Defendant. JUDICIAL DISTRICT

                                  PLAINTIFF'S ORIGINAL PETITION

                MARITES DEGUZMAN ("Plaintiff') complains of GEO \(k                      ADVANTAGE
                                                                   ,
     INSURANCE SERVICES, INC. and respectfully shows as follows:

                                               I.
                                     DISCOVERY CONTROL PLAk

1.        Plaintiff intends for discovery to be conducted unde          el 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex               and will require extensive discovery.

Therefore, Plaintiff asks the court to order that discove     conducted in accordance with a discovery

control plan tailored to the circumstances of this,s


                                  PARTIES            PROCESS SERVICE

2.        Plaintiff resides in Harris Co     exas.

3.        Defendant GEOVERA ApobelkiNTAGE INSURANCE SERVICES, INC. is an insurance

company engaging in the b            ss of insurance in Texas. This defendant may be served with

process through its regi‘ered Corporation Service Company d/b/a CSC — Lawyers Incorporating
                      •
Service Company.J E. 7th Street, Suite 620, Austin, Texas 78701 Issuance of citation for

Defendant is re        ed at this time.




                                            EXHIBIT C
     Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 2 of 10




                                             JURISDICTION

4.      Plaintiff seeks monetary relief over $100,000.00 but not more than $200,000.00, excluding

interest and costs. Such damages sought are within the jurisdictional limits of the court. Plaintiff

contends that the determination of damages is within the sole discretion of the            ge and Jury,

but makes stipulation as required by TEx.R.Crv.P. 47.

5.      The court has jurisdiction over Defendant it engages in the                 ess of insurance in

Texas, and because Plaintiff's causes of action arise out of Defenda     Nbus ness activities in Texas.

                                                   IV.
                                                 VENUE

6.      Venue is proper in Harris County, Texas, becajei insured property giving rise to this

cause of action is situated in Harris County, Texas.          TV.PRAC.REM.CODE §15.032.



                            NOTICE AND CO               IONS PRECEDENT

7.      Defendant has been provided noti '11/4in writing, of the claims made by Plaintiff in this

petition, including Plaintiff's actual       ges in the manner and form required.

8.      All conditions precedent         essary to maintain this action and the Claim under the Policy

have been performed, occ                 or have been waived by Defendant; and/or Defendant is

otherwise estopped frcasing any conditions precedent due to Defendant's prior breach of the

insurance contract

                                                   VI.
                                                  FACTS

9.      Plaintiff is the owner of certain real property with improvement (including Plaintiff's

home) located at 10218 Revelstoke Drive, Houston, Tx.




 Plaintiff's Original Petition                                                                 Page 2




                                            EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 3 of 10




The Property was insured by insurance policy number GC30017410, issued by Defendant (the

"Policy"). Plaintiff is the owner of the Policy and the named insured on the Policy.

10.    On or about 4/01/17, or another time when the Policy was in effect, a water leak caused

damage to the Property and constituted a covered loss under the Policy. After tVss, Plaintiff

made a claim (claim no. FG17500212) and demand for payment on Defenda                  damages to the

Property and other damages covered by the terms of the Policy (the "Cl            ter Plaintiff made

the Defendant failed to comply with the Policy, the Texas Insurance C9,    d Texas law in handling

Plaintiffs claim. Further, Defendant has refused to pay all amils due and owing under the

Policy for the Claim.

11.    Defendant made numerous errors in estimating           lue of Plaintiff's claim, all of which

were designed to intentionally minimize and unde         the loss incurred by Plaintiff. Defendant

failed to fully quantify Plaintiffs damages,     <)'   emonstrating that Defendant not conduct a

thorough investigation of Plaintiffs clai        endant conducted a substandard investigation of

Plaintiffs Claim, evidenced by the est' 2e issued and relied upon by Defendant. The damage

estimate failed to include all dama       Plaintiffs Property. The damages Defendant included in

the estimate were grossly unda ued and did not allow for adequate funds to cover the cost of

repairs to all the damageneSa ned. Defendant failed to thoroughly review and properly supervise

the adjustment of tip-A aim, including the inspection of the Property, which ultimately led to

approving an i          er adjustment and an inadequately unfair settlement of Plaintiffs claim.

Further, D       nt knowingly and intentionally overlooked damages at the Property and used an

inadequate and biased investigation as the basis for erroneously denying a portion of Plaintiffs

claim. Because of Defendant's conduct, Plaintiffs claim was underpaid and partially- denied.




 Plaintiff's Original Petition                                                               Page 3




                                         EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 4 of 10




12.     Defendant failed to perform its contractual duties to adequately compensate Plaintiff

under the terms of the Policy. Specifically, Defendant refused to pay the full proceeds owed

under the Policy, although due demand was made for proceeds to be paid in an amount sufficient to

cover the damaged property and all conditions precedent to recovery upon the Po y in question

had been satisfied by Plaintiff. Defendant's conduct constitutes a breach of tj&ntract between

Defendant and Plaintiff.

13.     Defendant misrepresented to Plaintiff that much of the daniat the Property was not

covered under the Policy, even though the damage was covered by,jiolicy. Defendant's conduct

constitutes a violation of TEX.INS.CODE §541.060(a)(1).

14.     Defendant failed to attempt in good faith to effec       prompt, fair, and equitable settlement

of Plaintiff's Claim, when Defendant's liability             reasonably clear. Defendant's conduct

constitutes a violation of TEX.INS.CODE §541.06        2)( ).

15.     Defendant failed to explain to          liff the reasons for its offer of an inadequate

settlement. Specifically, Defendant ftPto offer Plaintiff adequate compensation, without any

explanation why full payment was 'being made. Furthermore, Defendant did not communicate

that any future settlements or yments would be forthcoming to pay for the entire loss covered

under the Policy, nor di &fendant provide any explanation for the failure to adequately settle

Plaintiff's claim. D       ant's conduct constitutes a violation of TEX.INS.CODE

§541.060(a)(3).

16.    Def        t failed to affirm or deny coverage of Plaintiff's claim within a reasonable time.

Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the full

and entire claims, in writing from Defendant. Defendant's conduct constitutes a violation of

TEX.INS.CODE §541.060(a)(4).



 Plaintiff's Original Petition                                                                 Page 4




                                          EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 5 of 10




17.    Defendant refused to fully compensate Plaintiff for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendant performed an unreasonable outcome-

oriented investigation of Plaintiffs claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiffs Claim. Defendant's conduct constitutes a violation of ThX.JNS.CoDE

§541.060(a)(7).

18.    Defendant failed to meet its obligations under the Texas TnsuraiiCode regarding the

timely acknowledgement of Plaintiffs claim, beginning an investiRt           of Plaintiffs claim and

requesting all information reasonably necessary to investigate Plai i s claim within the statutorily

mandated time of receiving notice of Plaintiffs claim.              efendant's conduct constitutes a

violation of TEX.INS.CODE §542. 055 .

19.    Defendant failed to accept or deny PlaintifWill and entire Claim within the statutorily

mandated time of receiving all necessary inform,ii. Defendant's conduct constitutes a violation

of TEX.INS.CODE §542.056.

20.    Defendant failed to meet its cations under the Texas Insurance Code regarding
                                        C))
payment of claims without delay.         cifically, Defendant has delayed full payment of Plaintiffs

claim longer than allowed an&o date, Plaintiff has not yet received full payment for Plaintiffs

claim. Defendan's condr,nstitutes a violation of TEX.INS.CODE §541.058.

21.    From and aft        e time Plaintiffs claim was presented to Defendant, the liability of

Defendant to pa       full claims in accordance with the terms of the Policy was reasonably clear.

However, D        ant has refused to pay Plaintiff in full, despite there being no basis whatsoever on

which a reasonable insurance company would have relied on to deny the full payment. Defendant's

conduct constitutes a breach of the common law duty of good faith and fair dealing.




 Plaintiff's Original Petition                                                               Page 5




                                          EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 6 of 10




22.       Defendant knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed material information from Plaintiff.

23.       Because of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the law firm who is representing Plaintiff with respect to ese causes of

action.


                           CAUSES OF ACTION AGAINST DEFEND

24.       Defendant is liable to Plaintiff for intentional breach of        et, as well as intentional

violations of the Texas Insurance Code and intentional breach          he common law duty of good

faith and fair dealing.

          A.     Breach of Contract.

25.       The Policy is a valid, binding and enfor         contract between Plaintiff and Defendant.

Defendant breached the contract by refusin           perform its obligations under the terms of the

Policy and pursuant to Texas law. Defe           t's breach proximately caused Plaintiff injuries and

damages. All conditions precedent es ed under the Policy have been performed, excused, waived

or otherwise satisfied by Plaintif       efendant is estopped from raising the issue due to Defendant's

prior breach of the insurance (*act.
                             ep
          B.    Noncomefce With Texas Insurance Code: Unfair Settlement Practices.

26.       The conduc Is, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to T             CoDE.§541.060(a). All violations under this article are made actionable by

TEx.INs.00        541.151.

27.       Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. TEX.INS. CODE §541.060(1).

 Plaintiff's Original Petition                                                                Page 6




                                           EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 7 of 10




28.     Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's

liability under the Policy was reasonably clear, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. 3EX.1NS.CODE

§541.060(2)(A).

29.     Defendant's unfair settlement practice, as described above, of faili        o promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in rel§t   >o the facts or applicable

law, for its offer of a compromise settlement of the claim, ôIitutes an unfair method of

competition and an unfair and deceptive act or practice in the          ess of insurance. TEX.INS.CODE

§541.060(3).

30.    Defendant's unfair settlement practice, as degibed above, of failing within a reasonable

time to affirm or deny coverage of the claim             intiff or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of c       tition and an unfair and deceptive act or practice in

the business of insurance. TEX.INS.COD01.060(4).

31.    Defendant's unfair settlem         ractice, as described above, of refusing to pay Plaintiff's

claim without conducting a re onable investigation, constitutes an unfair method of competition

and an unfair and dece act or practice in the business of insurance. TEX.INS.CODE

§541.060(7).

32.    Defend        'eonduct described above compelled Plaintiff to initiate a lawsuit to recover
                CD
amounts du        er its policy by offering substantially less than the amount ultimately recovered.

Defendant refused to even offer more than its own grossly undervalued estimates despite actual

damages which were much greater. This continued failure compelled Plaintiff to file suit.

TEX.INS.CODE §542 .003 (5).



 Plaintiff's Original Petition                                                                  Page 7




                                           EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 8 of 10




          C.     Prompt Payment Of Claims Violations.

33.       The Claim is a claim under an insurance policy with Defendant of which Plaintiff gave

Defendant proper notice. Defendant is liable for the Claim. Defendant violated the prompt payment

of claims provisions of TEX. INS. CODE § 542.051, et seq. by:

          a)    Failing to acknowledge receipt of the Claim, commence investi 44) of the Claim,
                and/or request from Plaintiff all items, statements, and f•49). that Defendant
                reasonably believed would be required within the time cons  ts provided by TEX.
                INS. CODE §542.055;

          b)    Failing to notify Plaintiff in writing of its acceptance    ection of the Claim within
                the applicable time constraints provided by TEX. IN        DE §542.056; and/or by

          c)    Delaying payment of the Claim following           endant's receipt of all items,
                statements, and forms reasonably requested . 4. -quired, longer than the amount of
                time provided by TEX. INS. CODE §542.05

34.       Defendant's violations of these prompt pa          nt of claims provisions of the Texas

Insurance Code are made actionable by TEX.INS.          E §542.060.

          D.    Breach Of The Duty Of G‘ aith And Fair Dealing.

35.       Defendant breached the commo       9duty of good faith and fair dealing owed to Plaintiff by
denying or delaying payment on t          laim when Defendant knew or should have known that its

liability to Plaintiff was reasa15ly clear. Defendant's conduct proximately caused Plaintiff

injuries and damages.

                                               VIII.
                                            KNOWLEDGE

36.       Defenda0 acts described above, together and singularly, was done "knowingly" as that

term is use      he Texas Insurance Code and was a producing cause of Plaintiff's damages described

herein.




 Plaintiff's Original Petition                                                                Page 8




                                           EXHIBIT C
  Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 9 of 10




                                                IX.
                                              DAMAGES

37.    Plaintiff will show that all the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff

38.    For breach of contract, Plaintiff is entitled to regain the benefit of Plai         s bargain,

which is the amount of Plaintiff's claim, together with attorney fees.

39.    For noncompliance with the Texas Insurance Code, Unfair Settle             Practices, Plaintiff is

entitled to actual damages, which include the loss of the benefits that    fild have been paid pursuant

to the Policy, mental anguish, court costs and attorney's fees.           knowing conduct of the acts

complained of, Plaintiff asks for three times Plaintiff's ac        mages. TEX.INS. CODE

§541.152.

40.    For noncompliance with Texas Insurance\ , Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plaintiff's claim, as        eighteen (18) percent interest per annum of the

amount of Plaintiff's claim as damage             gether with attorney's fees. TEX.INS.CODE

§542.060.

41.    For breach of the comm          w duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, inclu         all forms of loss resulting from the insurer's breach of duty, such

as additional costs, ec       c hardship, losses due to nonpayment of the amount the insurer owed,

exemplary damags          damages for emotional distress.

42.    For the      secution and collection of this claim, Plaintiff has been compelled to engage

the serviceN the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the Supreme

Court of Texas.

 Plaintiff's Original Petition                                                                 Page 9




                                          EXHIBIT C
 Case 4:19-cv-01627 Document 1-3 Filed on 05/03/19 in TXSD Page 10 of 10




                                                X.
                                           JURY DEMAND

43.    Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                             XI.
                                   REQUEST FOR DISCLOSURE

44.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that           ndant disclose

the information or material described in Rule 194.2.

                                                XII.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff                       ys that upon trial hereof,

Plaintiff has and recovers such sums as would reasonab             id justly compensate Plaintiff in

accordance with the rules of law and procedure, bo            to actual damages, statutory penalties

and interest, treble damages under the Texas Insur       ode and all punitive and exemplary damages

as may be found. In addition, Plaintiff reque        e award of attorney's fees for the trial and any

appeal of this case, for all costs of Cou        their behalf expended, for pre-judgment and post-

judgment interest as allowed by law         or any other and further relief, either at law or in equity,

to which Plaintiff may be justly   ti ed

                                               Respectfully submitted,

                                                BARTON LAW FIRM

                                                  Wayne D. Collins
                                               DANIEL P. BARTON
                                               State Bar No: 00789774
                                               WAYNE C. COLLINS
                                               State Bar No.: 00796384
                                               1201 Shepherd Drive
                                               Houston, Texas 77007
                                               Telephone: (713) 227-4747
                                               Facsimile: (713) 621-5900
                                               dbarton@bartonlawgroup.com
                                               wcollins@bartonlawgroup.com
                                               ATTORNEYS FOR PLAINTIFF

 Plaintiff's Original Petition                                                                 Page 10




                                           EXHIBIT C
